Title: To George Washington from the Count de Hertzberg, 14 June 1793
From: Hertzberg, Ewald Friedrich, Graf von
To: Washington, George



(translation)  sir,
Berlin 14 June 1793.

From your humane character, you will doubtless permit me to introduce to you, Sir, the bearer of this letter, Mr Laurent, a native of Hamburg but of prussian descent, who goes to america on commercial business, in order to recommend him to your protection; and to request you to favor him with your council and Directions. It appears that he is a young man, of good Character, of good behavior, well informed, and likely to succeed.
I have always admired your great virtues, and qualities, your disinterested patriotism, your unshaken courage; and simplicity of manners—qualifications—by which you surpass, men the most celebrated of antiquity.
My name, will not be unknown, nor altogether indifferent to you. I presided 30 Years in the ministry of foreign affairs, under the Great and happy King Frederick II. Under his auspices
  I alone made the celebrated peace of Hubertsbourg, of Warsaw, of Teschen, of the Germanic Union; and under the present King, that of Reichenbach. I had even the satisfaction of approving, as minister of the Cabinet, the Treaty of Amity and Commerce concluded between the King of prussia and the United States of America, on the 10. Sepr 1785, in which you have doubtless had the principal part, and by which the two parties agreed in article 23rd to act hostilely, in case of war, only against those who should be found armed, and not to interrupt merchants, or give letters of marque against merchant vessels. I acknowledge, that I have felt the greatest pleasure on seeing that your Nation had looked upon King Frederick II. as a worthy Philosopher, by making a proposition of this kind to him, in order to give the example to other nations, and for the same reason I readily accepted it. Nor should I have neglected endeavoring to establish a direct Commerce between Prussia and the United States of America, if I had not been forced, by the intrigues of my enemies, to retire in the month of July 1791. from the Department of foreign Affairs, or from our Cabinet, which till then I had directed, with as much probity and disinterestedness as success, not to be obliged to abandon the ancient and true System of a King of Prussia, by which the deceased and present King, notwithstanding the mediocrity of their monarchy, have nearly been masters of the equilibrium of all Europe. I have not, however, intirely quitted the ministry, but am now in the general Council of State, and have confined myself to the direction of the academy of Science—to the culture of the national Silk, which I have pushed to a certain point—to the writing of a history of Frederick II—my friend and constant companion who during the last 6 weeks kept me alone near him—and in a word by cultivating the land, (as Curius and Cincinnatus) at Brintz about a mile from Berlin, which I have also pushed to a great degree of cultivation by very simple and human means. You may see sketches of all this in some small impressions which I have given to Mr Laurent, which are in fact, for the greatest part in German, but which you will find no difficulty in having translated, in a Country, which is inhabited by so many Germans.
I request you, not to suppose that vanity has dictated all this—but that it is of much consequence to me to assure myself the suffrage of a great man, who has immortalized himself by creating
 a happy republic, with all the principles of which I pique myself in sympathysing altho’ I am born in a monarchical State, which is supposed to be despotic.
I wish you and your republic a constant prosperity, and all the happiness possible to the termination of your days, and I shall never cease to be, with the highest esteem, Sir Your sincere friend and Admirer.

Comte de Hertzberg


Faithfully translated from the original by Geo. Taylor Jr:

